By the Court.
The principal, if not the only question in this case is, whether the parties must not be confined to the docket or minutes of the justice, to determine the nature of the judgment rendered by him; if so, the decision of the court below was erroneous. It would be dangerous to permit an inquiry into the evidence and proceedings of a trial before a justice, to show that the kind of judgment rendered by him was not such as he ought to have rendered, and to give effect to it as it should have been, rather than as it is. Both pleas state certain facts, and refer to the record of the justice to substantiate them. The replications deny such record. When the minutes are produced, they show no such record. The justice, instead of rendering a judgment on the merits, had entered a judgment of nonsuit against the plaintiff The justice was examined upon the facts which took place before him, to show that he went into the merits of the controversy, and should have given judgment on them. The court erred in receiving this testimony.
Although this court has not gone so far as to hold a justice’s judgment a technical record, they have elevated it to the character of a specialty. It is declared to be as much a specialty, and as conclusive between the parties, as a judgment of this court. 14 Johns. 480. This character would seem *105to shield it from an attack by parol evidence. In McLean v. Hugarin, 13 Johns. R. 184, it was decided that a certificate of a trial made by a justice, cannot be contradicted by parol evidence. A certificate contains the judgment, and if, when it
is proved in that way, nothing can be shewn against it by parol, it would not seem to be very consistent to allow the original docket to be controverted. It is to be observed that the use of a certificate is to shew the same facts which the justice with his docket is usually called to establish. One object of the provision, relative to a certificate, was to make it a substitute in cases where the justice could not be personally examined. 5 Johns. R. 351. In Posson v. Brown, 11 Johns. R. 166, parol evidence of the proceedings before a justice was declared inadmissible ; the court required the written minutes. They said the justice might be examined to verify them, but it would be repugnant to the sound and salutary rules of evidence to dispense with the production of them. They do not say in express language that these minutes cannot be contradicted, but it is clear that they are considered as having a high character as evidence. In one case the court held that a verdict of “ no cause of action” was equivalent to a finding by the jury for the defendant on the merits, 2 Johns. R. 181; but it is not certain that they would have said the same thing if the justice had entered in his minutes “ no cause of action.” A jury must pass on the merits, if they do any thing; but a justice may give a judgment of nonsuit. 5 Johns. R. 346.
It is said that the cause having been submitted to the justice, he could not render a judgment of nonsuit. So is the law ; but how is the fact ascertained that it was submitted to him, except by the parol evidence. This is attacking the correctness of the judgment collaterally. If it was erroneous the error should have been corrected by an appeal, or by a review on certiorari. It may be that if the justice had entered a judgment on the merits against the plaintiff, he would have brought an appeal, and did not do it because he perceived that no judgment had been rendered against him that precluded him from again investigating the merits.
Judgment reversed; costs to abide the event.